DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Amendments
2.	The amendment filed September 23, 2022 has been entered. Claims 62-64, 67-73, 75 and 79 were amended. Claims 80-85 and 1-61 are cancelled. Claims 86-91 were newly added. 

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on Sept. 23, 2022 is acknowledged.  Claims 80-84 are withdrawn (and now canceled) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Sept. 23, 2022.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on Dec. 21, 2021 and Sept. 23, 2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
5.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No’s. 11/707,383; 11/707,384; 11/707,385; 13/870, 596; 14/638,245; 15/205,497; and 16/286,811, all fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
At best, the prior filed applications only teach “The light is then imaged on a charge coupled device (CCD) camera. A computer executes imaging processing software to process the information from the CCD camera and also possibly control the first and second shutter and filter wheels.” 
There is no teaching of a camera configured to individually interrogate assay locations on a substrate; and a computer comprising a processor programmed to process information from the camera and determine a concentration of the target analyte in the sample based on a count of sites interrogated by the camera producing a signal indicative of the presence of a target analyte at the site. There was no conception of a system for detecting a target analyte in a sample, comprising: a camera configured to individually interrogate sites on a substrate; and a computer comprising a processor programmed to process information from the camera and determine a concentration of the target analyte in the sample based on a count of sites interrogated by the camera producing a signal indicative of the presence of a target analyte at the site.  Thus, priority cannot be granted to 11/707,383; 11/707,384; 11/707,385; 13/870, 596; 14/638,245; 15/205,497; and 16/286,811 since what is now claimed, has not been previously recited in the prior filed applications for which priority is claimed.  
Therefore, priority is granted to December 21, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 62-79 and 86-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Neither the specification nor originally presented claims provides support for a system for detecting a target analyte in a sample, comprising: a camera configured to individually interrogate sites on a substrate; and a computer comprising a processor programmed to process information from the camera and determine a concentration of the target analyte in the sample based on a count of sites interrogated by the camera producing a signal indicative of the presence of a target analyte at the site.
Applicant did not point to support in the specification for a system for detecting a target analyte in a sample, comprising: a camera configured to individually interrogate sites on a substrate; and a computer comprising a processor programmed to process information from the camera and determine a concentration of the target analyte in the sample based on a count of sites interrogated by the camera producing a signal indicative of the presence of a target analyte at the site.
Applicants pointed to paragraphs [025, 029, 030 and 033]. Paragraph 025 is drawn to the arrays and does not mention the camera or processor. Paragraph 029 is drawn to least one surface of the substrate is modified to contain discrete, individual sites.  There is no teaching of a camera configured to individually interrogate sites on a substrate; or computer comprising a processor programmed to determine a concentration or processor.  Paragraph 030 is drawn to the substrate is a fiber optic bundle and the surface of the substrate is a terminal end of the fiber bundle and a discussion of wells. Paragraph 033 teaches an array is a fiber optic array and the etching process. There is no teaching of a camera configured to individually interrogate sites on a substrate; or computer comprising a processor programmed to determine a concentration or processor.  There is no teaching of a processor is programmed to determine a concentration of the target analyte in the sample based on a percentage of total sites interrogated by the camera producing a signal indicative of the presence of a target analyte at the site. Therefore, the claims incorporate new matter and are accordingly rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 62-79 and 86-91 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rissin et al., (US Pat Pub 20110245097 published Oct. 2011; priority to March 2010).
 	The claims are drawn to  

Rissin et al., describe when the analyte molecules in the fluid sample are present at lower concentration ranges, single analyte molecules may be detected and the number of analyte molecules may be determined para. 032].  The system for determining a measure of the concentration of analyte molecules or particles in a fluid sample, comprising an assay substrate comprising a plurality of locations each comprising a binding surface forming or contained within such locations, wherein at least one binding surface comprises at least one analyte molecule or particle immobilized on the binding surface, at least one detector configured to address a plurality of the locations, able to produce at least one signal indicative of the presence or absence of an analyte molecule or particle at each location addressed and having an intensity varying with the number of analyte molecules or particles at each location, and at least one signal processor configured to determine from the at least one signal the percentage of said locations containing at least one analyte molecule or particle, and further configured to, based upon the percentage, either determine a measure of the concentration of analyte molecules or particles in the fluid sample based at least in part on the number of locations containing at least one analyte molecule or particle, or determine a measure of the concentration of analyte molecules or particles in the fluid sample based at least in part on an intensity level of the at least one signal indicative of the presence of a plurality of analyte molecules or particles [para. 008]. FIG. 5B-D show fluorescence images generated using an assay as described herein of singulated beads in individual wells.  Thus, claim 62 is taught. Rissin et al., disclose analyte detection molecules using capture components for which binding to analyte molecules that is not highly specific. For example, such systems/methods may use different capture components such as, for example, a panel of different binding ligands, and detection of any particular analyte molecule is determined via a “signature” of binding to this panel of binding ligands, similar to the manner in which “electronic noses” work. In some embodiments, the binding affinity between analyte molecules and capture components should be sufficient to remain bound under the conditions of the assay [para. 0162]; thus teaching claim 79.  
A measure of the concentration of analyte molecules in a fluid sample may be based at least in part on this data (e.g., the number of analyte molecule) using a digital analysis method/system. In some cases, the data may be further manipulated using a Poisson distribution adjustment. At higher concentration ranges (e.g., at concentration levels where isolating/detecting/determining single analyte molecules may become less practical) a measure of the concentration of analyte molecules in the fluid sample may be determined using and analog, intensity level-based technique. In an analog analysis method/system, the measure of the concentration may be based at least in part on a measured relative signal intensity, wherein the total measured intensity may be correlated with the presence and quantity of analyte molecules [para. 032, see also Fig. 1, 4a and 15]; thereby teaching claims 72-73. 
An increased dynamic range may be produced or enhanced through use of an imaging camera with a high resolution. For example, the above measurements (e.g., given in Table 2) were obtained using a 12-bit camera. The “n”-bit characterization of the electronic resolution of a camera shows that 2n quantized analog intensity units can be determined. So, for a 12-bit camera, 4096 discrete intensity increments may be distinguished [para. 066]; thereby teaching claim 63. In some embodiments, the optical signal from a plurality of locations is captured using a CCD camera [para. 094]; thereby teaching claims 63 and 74. A plurality of locations may be addressed and/or a plurality of capture objects and/or species/molecules/particles of interest may be detected substantially simultaneously. Simultaneous addressing/detection can be accomplished by using various techniques, including optical techniques (e.g., CCD detector). Spatially segregating capture objects/species/molecules/particles into a plurality of discrete, resolvable locations, according to some embodiments facilitates substantially simultaneous detection by allowing multiple locations to be addressed substantially simultaneously [para. 093]; thereby teaching claim 86. The locations are optically interrogated. The locations exhibiting changes in their optical signature may be identified by a conventional optical train and optical detection system. Depending on the detected species (e.g., type of fluorescence entity, etc.) and the operative wavelengths, optical filters designed for a particular wavelength may be employed for optical interrogation of the locations [para. 094]; thereby teaching claims 77-78.
 Rissin et al., disclose the sealing component may be capable of contacting the exterior surface of an array of microwells (e.g., the cladding of a fiber optic bundle as described in more detail below) such that each reaction vessel becomes sealed or isolated such that the contents of each reaction vessel cannot escape the reaction vessel. According to one embodiment, the sealing component may be a silicone elastomer gasket that may be placed against an array of microwells with application of substantially uniform pressure across the entire substrate [para 0107]; thus teaching claims 75-76. 
The array comprises between about 1,000 and about 50,000, between about 20,000 and about 80,000, between about 30,000 and about 70,000, between about 40,000 and about 60,000 reaction vessels. In some embodiments, the array comprises about 10,000, about 1,000,000, or more, reaction vessels [para. 0114]; thus teaching claims 70-71. The total number of locations and/or density of the locations employed in an assay (e.g., the number/density of reaction vessels in an array) can depend on the composition and end use of the array [para 0114]; thereby teaching claim 64. The array of reaction vessels may be arranged on a substantially planar surface [para. 0115]; thus teaching claim 65. The reaction vessels may be arrayed in a regular pattern or may be randomly distributed [para. 0115]; thereby teaching claim 67. 
In some embodiments, the reaction vessels are formed in a solid material. As will be appreciated by those in the art, the number of potentially suitable materials in which the reaction vessels can be formed is very large, and includes, but is not limited to optical fiber bundles, or the like. In general, the substrate material may be selected to allow for optical detection without appreciable autofluorescence [para. 0116]; thereby teaching claim 66.  Where it is desirable to limit the number of capture objects used for analyte capture contained in each vessel to a small number, the volume of the reaction vessels may range from attoliters or smaller to nanoliters or larger depending upon the nature of the capture objects, the detection technique and equipment employed, the number and density of the wells on the substrate and the expected concentration of capture objects in the fluid applied to the substrate containing the wells [para. 112].  The reaction vessels may have a volume between about 1 femtoliter and about 1 picoliter, between about 1 femtoliters and about 100 femtoliters, between about 10 attoliters and about 100 picoliters [para 0113]; thus teaching claims 68-69.
A reaction vessel in a surface (e.g., substrate or sealing component) may be formed using a variety of techniques known in the art, including, but not limited to, photolithography, stamping techniques, molding techniques, etching techniques, or the like; thereby teaching claim 87-88.  The array of reaction vessels may be arranged on a substantially planar surface or in a non-planar three-dimensional arrangement. The reaction vessels may be arrayed in a regular pattern or may be randomly distributed [para 0115]; thereby teaching claims 89-90. Following spatially segregating the beads into the reaction vessels, at least a portion of the reaction vessels may be addressed/interrogated to determine the number and/or percentage of the locations addressed which contain a bead associated with at least one analyte molecule [para. 038]; thereby teaching clam 91. 


Pertinent Art

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Rissin et al., (US Pat Pub 2007025938)  teach Methods are described for detecting reaction components with affect a reaction. Biomolecules such as enzymes can be addressed at the single molecule level in order to discover function, detect binding partners or inhibitors, and/or measure rate constants.  WO 2000016101 teach A microsphere-based analytic chemistry system and method for making the same is disclosed in which microspheres or particles carrying bioactive agents may be combined randomly or in ordered fashion and dispersed on a substrate to form an array while maintaining the ability to identify the location of bioactive agents and particles within the array using an optically interrogatable, optical signature encoding scheme. A wide variety of modified substrates may be employed which provide either discrete or non-discrete sites for accomodating the microspheres in either random or patterned distributions. The substrates may be constructed from a variety of materials to form either two-dimensional or three-dimensional configurations. In a preferred embodiment, a modified fiber optic bundle or array is employed as a substrate to produce a high density array. The disclosed system and method have utility for detecting target analytes and screening large libraries of bioactive agent.

Conclusion
9. No claims allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645